       UNITED STATES DISTRICT COURT                                                                          ^. y
       EASTERN DISTRICT OF NEW YORK
                                                 -X
                                                                                                 ^2019 ^
       DISH NETWORK L.L.C.                               Case No. I8-cv-3857
                                                                                                        ■e
              Plaintiff,                                 FINAL JUDGMENT AND PERMANENT
                                                         INJUNCTION



       GOYAL GROUP INC. and CHANDRA
       GOYAL d^/a Goyal Group; RANA
       TECHNOLOGY INC. and MOHAMMAD
       RANA d/b/a Family Phone; ABC 1 NYC
       INC., RS NYC 1, INC., ABC WIRELESS 2
       INC., NEARAJ BHALLA,
       LOMANTHANG,INC., and
       SONAM SANGPO d/b/a ABC Wireless
       NYC,

              Defendants.




              Having considered the Stipulation for Entry of Final Judgment and Permanent Injunction
       filed by Plaintiff DISH Network L.L.C ("DISH") and Defendants Goyal Group Inc. and Chandra
       Goyal ("Defendants"), and good cause appearing, the Court approves the stipulation and ORDERS
       as follows:

               1.     Judgment is entered for DISH on Count I of the First Amended Complaint (Dkt.
       45), which alleges Defendants contributorily infringed DISH's copyrights in violation of the
       Copyright Act and 17 U.S.C. § 501.

              2.      The Court is informed that DISH and Defendants have entered into a confidential

       settlement agreement including Defendants' payment of a confidential settlement sum, and
       therefore no damages are awarded in this Order.

              3.      For purposes of this order, "Protected Channels" means Aaj Tak, Aastha, Aastha
       Bhajan, A1 Arabiya, A1 Hayah 1, A1 Jazeera Arabic News, A1 Jazeera Mubasher, ARY Digital,
       ARY News, ATN Bangla, ATN News, B4U Movies, B4U Music, Channel-i, Dunya TV, Express
       News, Express Entertainment, Geo TV, Geo News, Future TV, Hum Masala, Hum Sitaray, Hum
       TV, Iqraa, LBC, MBCl, MBC Drama, MBC Kids (a/k/a MBC3), MBC Masr, Murr TV (aka MTV




(yMV
Lebanon), New TV (a/k/a A1 Jadeed), NTV Bangla, OTV,Sahara One, Sahara Samay, and Times
Now.

         4.     Defendants and any of their affiliates, officers, agents, servants, employees,
attorneys, or other persons acting in active concert or participation with any ofthe foregoing that
receives actual notice ofthis order, are hereby permanently enjoined from:

                a.      reproducing, copying, transmitting, streaming, distributing, or publicly
performing in the United States, by means ofany device or process, any ofthe Protected Channels
or any ofthe programming that comprises or appears on the Protected Channels;
                b.      distributing, providing, selling, or promoting any product, or service,
including Shava TV set-top boxes and television subscription services and any other set-top boxes
and television subscription services, that reproduce, copy,transmit, stream, distribute, or publicly
perform any of the Protected Channels or any of the programming that comprises or appears on
any of the Protected Channels in the United States, unless authorized by DISH in a written
agreement; and

                c.      otherwise infringing DISH's rights in any ofthe Protected Channels, either
directly, contributorily, vicariously, or in any other manner.
         5.     This permanent injunction takes effect immediately.
         6.     Each party is to bear its own attorney's fees and costs.
         7.     The Court retains jurisdiction over this action for the purpose of DISH's claims
against co-defendants Rana Technology Inc., Mohammad Rana, ABC 1 NYC Inc., RS NYC 1,
Inc., ABC Wireless 2 Inc., Nearaj Bhalla, Lomanthang, Inc., Sonam Sangpo and enforcing this
Order.

         It is so ordered.

         SIGNED on.


                                                   /s/ USDJ ERIC N. VITALIANO
                                                      Eric N. Vitaliano
                                                      United States District Judge
